ORDER

PER CURIAM.
Defendant was convicted by a jury of first-degree assault § 565.050, RSMo 1986; sodomy, § 566.060, RSMo 1986; attempted rape, § 566.030, RSMo 1986; attempted sodomy, § 566.060, RSMo 1986; and four counts of armed criminal action, § 571.015, RSMo 1986. The trial court sentenced him to three concurrent ten year sentences on the sodomy, attempted rape, and attempted sodomy *924counts. Those sentences are to be served consecutively with one seven year sentence on the assault count, and to be served consecutively with four concurrent five year sentences on the armed criminal action counts. Defendant also appeals the denial of his 29.15 motion for post-conviction relief after an evi-dentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).